Name: 2012/114/EU: Council Decision of 14Ã February 2012 on the position to be taken by the European Union within the General Council of the World Trade Organization on the request for a WTO waiver on additional autonomous trade preferences granted by the European Union to Pakistan
 Type: Decision
 Subject Matter: Asia and Oceania;  world organisations;  tariff policy;  trade
 Date Published: 2012-02-24

 24.2.2012 EN Official Journal of the European Union L 52/2 COUNCIL DECISION of 14 February 2012 on the position to be taken by the European Union within the General Council of the World Trade Organization on the request for a WTO waiver on additional autonomous trade preferences granted by the European Union to Pakistan (2012/114/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union is currently in the process of adopting legislation for granting additional autonomous trade preferences to Pakistan. In the absence of a waiver from the Unions obligations under paragraph 1 of Article I and Article XIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994), to the extent necessary, the treatment provided by those additional autonomous trade preferences would need to be extended to all other Members of the World Trade Organization (WTO). It is therefore appropriate to request a waiver from paragraph 1 of Article I and Article XIII GATT 1994, to the extent necessary, pursuant to paragraph 3 of Article IX of the Marrakesh Agreement establishing the World Trade Organization. (2) The Union submitted such a request for a waiver on 18 November 2010, and subsequently revised it on 26 October 2011 and 19 January 2012, and the WTO General Council is to deliberate thereon. (3) It is appropriate, therefore, to establish the position to be taken by the Union within the WTO General Council concerning that request, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the General Council of the World Trade Organization is to approve the WTO waiver on additional autonomous trade preferences granted by the European Union to Pakistan. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 February 2012. For the Council The President M. LIDEGAARD